DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8-10, 12, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US2015/0027044) in view of Dube (US2010/0115830).
To claim 1, Redden teach an information generation method (Figs. 14-15) comprising: 
a vegetation information acquisition procedure of acquiring a first vegetation image at a first wavelength and a second vegetation image at a second wavelength as an imaging signal of 
a vegetation image indexing procedure wherein a determined vegetation index image is determined based on the first and second vegetation images (paragraph 0061, Photochemical Reflectance Index/PRI, wherein PRI is defined by the following equation using reflectance (ρ) at 531 and 570 nm wavelength); 
a difference acquisition procedure of acquiring difference information regarding a difference between vegetation image information comprising the determined vegetation index image and reference vegetation image information comprising a reference vegetation index image related to a specific environmental stress (paragraphs 0094, 0097, adjustment amount can alternatively be determined based on the indicator value, the difference between the determined indicator value and the reference indicator value, the difference between the actual and desired treatment effect, or determined in any other suitable manner; paragraph 0102, treatment mechanism operation can be determined in response to determination that the measured plant parameter values varied from the target plant parameter values by more than a threshold difference; wherein indicator value or measured plant parameter value obviously corresponds to suitable measure, e.g., PRI, on plant characteristic/feature in paragraph 0061, wherein plant health would be obviously related to at least one environmental stress); and 
an automated irrigation control procedure of automatically controlling a valve that regulates a quantity of irrigation based on the difference information (Figs. 10A-C, paragraphs 0044-0046, 0073, 0130), 
wherein the determined vegetation index image is determined by generating a photochemical reflectance value for each pixel of the first and second vegetation images as a 
In furthering said obviousness, Dube teach a system (Fig. 1) for modulating growth or attributes of one or more plants by effectively controlling the climate, irrigation, nutrition and light regime of greenhouse crops (paragraphs 0004, 0083) related to environmental stress (paragraphs 0026-0027, determine the precise location, based on the location of sensors, of stress induced by water deficiency, nutrient deficiency or excess, virus, fungi or bacteria, insects and arachnids), wherein Photochemical Reflectance Index/PRI is applied in monitoring (paragraphs 0024, 0045, 0086, 0097) and said controlling (paragraphs 0016-0017, 0045, control signal is generated based on data and reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Dube into the method of Redden, in order to further correlation between observed plant feature and environmental stress.

To claim 10, Redden and Dube teach an information generation apparatus (as explained in response to claim 1 above).

To claim 21, Redden and Dube teach a non-transitory computer readable medium comprising computer program code that, when executed by a processor, causes the processor to execute the method of claim 1 (as explained in response to claim 1 above).


To claim 5, Redden and Dube teach claim 1.
Redden and Dube teach wherein the imaging signal includes a captured image (Redden, paragraphs 0036-0038).

To claims 6 and 12, Redden and Dube teach claims 1 and 10.
Redden and Dube teach wherein the first vegetation image is produced using 531 nm wavelength light, and wherein the second vegetation image is produced using 570 nm wavelength light (as explained in response to claim 1, inherent to PRI).

To claim 8, Redden and Dube teach claim 1.
Redden and Dube teach wherein the specific environmental stress includes any one of a water stress, a low-temperature stress, a high-temperature stress, a drying stress, a stress caused by a shortage of carbon dioxide, or a nitrogen stress (column 3 line 54 to column 4 line 3)

To claim 9, Redden and Dube teach claim 1.
Redden and Dube teach wherein the vegetation image is produced using light of wavelengths between 691 nm and 759 nm (Dube, paragraph 0051).

To claim 17, Redden and Dube teach claim 10.
Redden and Dube teach further comprising: an instruction section that issues an instruction to change a farm field into a state of being free of the specific environmental stress or a state of being likely to have the specific environmental stress (Redden, paragraph 0027).

To claim 18, Redden and Dube teach claim 10.
Redden teach comprising: an instruction section that controls an environmental stress variable installation on a basis of the difference information acquired by the difference acquisition section (as explained in response to claim 1 above, paragraphs 0044, 0080, 0122, irrigation control is provided to crop field respectively based on sensed specific environmental stress or a state of being likely to have the specific environmental stress).

To claim 19, Redden and Dube teach claim 10.
Redden teach wherein the difference acquisition section generates image information serving as the difference information, and the information generation apparatus includes an image output section that outputs the image information (paragraph 0058, remote computing system such as a mobile device of a user, which would have been obvious to equip display for image information output, hence Official Notice is taken).




Claim(s) 2-4, 7, 11, 13-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US2015/0027044) in view of Dube (US2010/0115830) and Hendrickson et al. (US6178253).
To claim 2, Redden and Dube teach claim 1.

	Hendrickson furthers said obviousness and teach wherein the vegetation image information acquisition procedure includes obtaining the reference vegetation image information, which is associated with a reference district set into a state of being free of the specific environmental stress from an imaging signal of the reference district, and obtaining the vegetation image information, which is associated with a district to be measured set into a state of being likely to have the specific environmental stress from an imaging signal of the district to be measured, and the information generation method includes a reference vegetation image information acquisition procedure of acquiring the reference vegetation image information using the vegetation image information associated with the reference district, and the difference 

To claim 3, Redden, Dube and Hendrickson teach claim 2.
Hendrickson teach wherein the reference vegetation image information acquisition procedure includes calculating the reference vegetation image information used to perform the computation of the difference between the vegetation image information associated with the district to be measured and the reference vegetation image information by using vegetation image information obtained from an imaging signal of the reference district that is determined to be in a same time zone as the imaging signal used for obtaining the vegetation image information associated with the district to be measured (Fig. 4A-C, column 3 lines 25-39, same time zone is inherent since both reference vegetation district and measurement vegetation district are next to each other).

To claim 4, Redden, Dube and Hendrickson teach claim 2.
Hendrickson teach wherein the vegetation image information acquisition procedure includes obtaining first vegetation image information from a first imaging signal indicating the district to be measured imaged when the district to be measured is set into the state of being free of the specific environmental stress, and obtaining second vegetation image information from a second imaging signal indicating the district to be measured imaged when the district to be measured is set into the state of being likely to have the specific environmental stress, the reference 

To claim 7, Redden, Dube and Hendrickson teach claim 2.
Hendrickson teach further comprising a reference vegetation image information acquisition procedure of calculating an average value of vegetation image information in the state of being free of the specific environmental stress as the reference vegetation image information (column 5 lines 1-25).

To claim 11, Redden and Dube teach claim 10.
Redden, Dube and Hendrickson teach further comprising: a reference vegetation image information acquisition section that obtains the reference vegetation image information using vegetation image information acquired from an imaging signal of vegetation in a state of being free of the specific environmental stress (as explained in response to claim 2 above).

To claim 13, Redden and Dube teach claim 12.
Redden, Dube and Hendrickson teach further comprising: for the captured image data acquired by the image acquisition section, a division acquisition section that acquires division information for discriminating a captured image indicating the vegetation in the state of being free of the 

To claim 14, Redden, Dube and Hendrickson teach claim 13.
Hendrickson teach wherein the reference vegetation image information acquisition section determines vegetation image information obtained from the captured image indicating the vegetation in the state of being free of the specific environmental stress on a basis of the division information, and obtains the reference vegetation image information using the determined vegetation image information (column 3 lines 6-24, column 8 line 66 to column 9 line 4).

To claim 15, Redden and Dube teach claim 12.
Redden, Dube and Hendrickson teach further comprising: for the captured image data acquired by the image acquisition section, an image division section that divides the captured image data into a captured image indicating vegetation image information in the state of being free of the specific environmental stress and a captured image indicating vegetation image information in a state of being likely to have the specific environmental stress (, as explained in response to claim 2 above, Hendrickson, Fig. 2, column 5 lines 15-25).

To claim 16, Redden, Dube and Hendrickson teach claim 11.
Hendrickson teach wherein the reference vegetation image information acquisition section calculates the reference vegetation image information relative to vegetation image information in a state of being likely to have the specific environmental stress by using vegetation image information obtained from an imaging signal in the state of being free of the specific 

To claim 20, Redden, Dube and Hendrickson teach claim 11.
Hendrickson teach wherein the reference vegetation image information acquisition section obtains the reference vegetation image information using the vegetation image information acquired by the vegetation image information acquisition section from the imaging signal of the vegetation in the state of being free of the specific environmental stress (column 2 line 56 to column 3 line 24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 3, 2022